

113 S1548 IS: Haiti and Armenia Reforestation Act of 2013
U.S. Senate
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1548IN THE SENATE OF THE UNITED STATESSeptember 25 (legislative day, September 24), 2013Mr. Durbin (for himself, Mr. Brown, Mr. Cardin, Mrs. Feinstein, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize the President to provide assistance to the
		  Governments of Haiti and Armenia to reverse the effects of deforestation and
		  restore within 20 years the extent of forest levels in Haiti and Armenia in
		  existence during the year 1990, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Haiti and Armenia Reforestation
			 Act of 2013.2.Findings;
			 purpose(a)FindingsCongress
			 finds that—(1)the established
			 policy of the Federal Government is to support and seek protection of forests
			 around the world that provide a wide range of benefits by—(A)harboring a major
			 portion of the biological and terrestrial resources of Earth and providing
			 habitats for almost 2/3 of all species on Earth, including
			 species essential to medical research and agricultural productivity;(B)contributing to
			 the livelihood of over 1,600,000,000 people through access to food, fresh
			 water, clothing, traditional medicines, and shelter;(C)ensuring
			 environmental functions such as biodiversity, water conservation, soil
			 enrichment, water supply management, and climate regulation; and(D)storing carbon,
			 where deforestation accounts for up to 20 percent of the global greenhouse gas
			 emissions that contribute to global warming;(2)while forests
			 cover a little less than 1/3 of the land area on our
			 planet, approximately 76 percent of the planet’s original primary forests have
			 been destroyed or degraded;(3)in 1923, over 60
			 percent of the land of Haiti was forested but, by 2006, that percentage had
			 decreased to approximately less than 2 percent as a result of—(A)an acceleration
			 in the rate of deforestation in Haiti by more than 20 percent during the period
			 beginning in 2000 and ending in 2005 compared to the period beginning in 1990
			 and ending in 1999; and(B)a loss of nearly
			 10 percent (approximately 11,000 hectares) of the forest cover and
			 approximately 22 percent of the total forest and woodland habitat of
			 Haiti;(4)while
			 archeological data indicated that approximately 35 percent of Armenia was
			 originally forested, less than 12 percent of Armenia’s territory was covered in
			 forest in 1990, which has been reduced to approximately less than 7 percent by
			 2013 as a result of an energy crisis that crippled the nation in the 1990s and
			 a loss of total of 24.5 percent (nearly 85,000 hectares) of forest cover during
			 the period between 1990 and 2010;(5)poverty and
			 economic pressures are—(A)two factors that
			 underlie the deforestation of Haiti and Armenia; and(B)manifested
			 particularly through the clearing of vast areas of forest for conversion to
			 agricultural uses where 2/5 of the population of Haiti
			 depend on the agricultural sector, which consists mainly of small-scale
			 subsistence farming, and where wood and charcoal produced from cutting down
			 trees accounts for a major supply toward Haiti’s and Armenia’s energy
			 sectors;(6)80 percent of the
			 population of Haiti lives below the poverty line and 36 percent of the
			 population of Armenia lives below the poverty line;(7)soil erosion
			 represents a significant effect of the deforestation of Haiti and Armenia, as
			 erosion has—(A)lowered the
			 productivity on the land due to poor soils underlying the forests;(B)worsened the
			 severity of droughts, landslides, and floods;(C)led to further
			 deforestation;(D)significantly
			 decreased the quality and, as a result, quantity of freshwater and clean
			 drinking water available to populations; and(E)increased the
			 pressure on the remaining land and trees in Haiti and Armenia;(8)forests provide
			 cover to soften the effect of heavy rains and reduce erosion by anchoring the
			 soil with their roots;(9)research
			 conducted by the United Nations Environmental Programme has revealed a direct
			 (89 percent) correlation between the extent of the deforestation of a country
			 and the incidence of victims per weather event in the country;(10)both Haiti and
			 Armenia have faced natural disasters in recent years that have been at least
			 partly exacerbated by the effects of deforestation, such as—(A)flooding in
			 Armenia that has cost nearly $33,000,000 in damages each year and swept away or
			 damaged thousands of homes, schools, health clinics, and other institutions,
			 partly because of damage to forests through illegal loggings, landslides, and
			 soil erosion;(B)hurricanes in
			 Haiti that have killed thousands and displaced hundreds of thousands more,
			 partly because deforestation had resulted in the clearing of large hillsides,
			 which enabled rainwater to run off directly to settlements located at the
			 bottom of slopes; and(C)the January 2010
			 earthquake in Haiti, which destroyed much of the infrastructure of Port au
			 Prince and had greater consequences because of deforestation, which reduced
			 hillside stability and increased the likelihood of mud­slides, soil erosion, and
			 flooding factors, which also negatively impacted the water supply and
			 heightened concerns for the spread of waterborne diseases;(11)economic
			 benefits for local communities from sustainable uses of forests are critical
			 for the long-term sustainable management of forests in Haiti and
			 Armenia;(12)on July 29,
			 2010, the Supplemental Appropriations Act, 2010 (Public Law 111–212) was
			 enacted into law, which included $25,000,000 for the reforestation and
			 other restoration of Haiti’s key watersheds; and(13)reforestation
			 efforts would provide new sources of jobs, income, and investments in both
			 Haiti and Armenia by—(A)providing
			 employment opportunities in tree seedling programs, contract tree planting and
			 management, sustainable agricultural initiatives, sustainable and managed
			 timber harvesting, and wood products milling and finishing services; and(B)enhancing
			 community enterprises that generate income through the trading of sustainable
			 forest resources, many of which exist on small scales.(b)PurposeThe
			 purpose of this Act is to provide assistance to the Government of Haiti and the
			 Government of Armenia to develop and implement, or improve, nationally
			 appropriate policies and actions—(1)to reduce
			 deforestation and forest degradation and improve forest management and natural
			 regeneration;(2)to increase
			 annual rates of afforestation and reforestation in a sustainable, measurable,
			 reportable, and verifiable manner—(A)to restore social
			 and economic conditions for environmental recovery of—(i)35
			 percent of Haiti’s and Armenia’s land surface areas within 7 years after the
			 date of the enactment of this Act; and(ii)the forest cover
			 of Haiti and Armenia to at least 7 percent in Haiti and at least 12 percent in
			 Armenia (about each country’s respective levels in 1990) within 20 years after
			 the date of the enactment of this Act; and(3)to improve
			 sustainable resource management at the watershed scale.3.DefinitionsIn this Act:(1)Afforestation(A)In
			 generalThe term af­for­es­ta­tion means the
			 establishment of a new forest through the seeding of, or planting of trees on,
			 a parcel of nonforested land.(B)InclusionThe
			 term afforestation includes—(i)the
			 introduction of a tree species to a parcel of nonforested land of which the
			 species is not a native species; and(ii)the increase of
			 tree cover through plantations.(2)Agroforestry(A)In
			 generalThe term ag­ro­for­est­ry refers to systems in
			 which perennial trees or shrubs are integrated with crops or livestock, and
			 where perennials constitute a minimum 10 percent of ground cover.(B)InclusionActual
			 forest cover resulting from agroforestry programs can be counted toward the
			 total forest cover goal set forth in section (2)(b).(3)Appropriate
			 committees of congressThe term appropriate committees of
			 Congress means—(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.(4)DeforestationThe
			 term de­for­es­ta­tion refers to the conversion of forest to another
			 land use or the long term reduction of the tree canopy.(5)Forest(A)In
			 generalThe term forest means a terrestrial
			 ecosystem containing native tree species generated and maintained primarily
			 through natural ecological and evolutionary processes.(B)ExclusionThe
			 term forest does not include plantations, such as crops of trees
			 planted primarily by humans for the purposes of harvesting.(6)Reforestation(A)In
			 generalThe term re­for­es­ta­tion refers to the
			 establishment of forest on lands that were previously considered as forest, but
			 which have been deforested.(B)Inclusion of
			 plantationsThe term reforestation includes the
			 increase of tree cover through plantations.IForestation and
			 watershed management assistance to the government of haiti and the government
			 of armenia101.Forestation
			 assistance(a)Authority(1)In
			 generalIn accordance with section 118 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151p) and consistent with the provisions of paragraph
			 (2), the President is authorized to provide assistance to the Government of
			 Haiti and the Government of Armenia in the form of financial assistance,
			 technology transfers, or capacity building assistance for the conduct of
			 activities to develop and implement one or more forestation proposals under
			 paragraph (2)—(A)to reduce the
			 deforestation of Haiti and Armenia; and(B)to increase the
			 rates of afforestation and reforestation in Haiti and Armenia.(2)Proposals(A)In
			 generalAssistance under this title may be provided to the
			 Government of Haiti and the Government of Armenia to implement one or more
			 proposals that contain—(i)a
			 description of each policy and initiative to be carried out using the
			 assistance;(ii)adequate
			 documentation to ensure, as determined by the President, that—(I)each policy and
			 initiative will be—(aa)carried out and
			 managed in accordance with widely accepted environmentally sustainable forestry
			 and agricultural practices; and(bb)designed and
			 implemented in a manner by which to improve the governance of forests by
			 building governmental capacity to be more transparent, inclusive, accountable,
			 and coordinated in decisionmaking processes and the implementation of the
			 policy or initiative; and(II)the proposals
			 will further establish and enforce legal regimes, standards, and safeguards
			 designed to ensure that members of local communities in affected areas, as
			 partners and primary stakeholders, will be engaged in the design, planning,
			 implementation, monitoring, and evaluation of the policies and initiatives;
			 and(iii)a
			 description of how the proposal or proposals support and aid forest restoration
			 efforts consistent with the purpose set forth in section 2(b).(B)Determination
			 of compatibility with certain programsIn evaluating each
			 proposal under subparagraph (A), the President shall ensure that each policy
			 and initiative described in the proposal submitted by the Government of Haiti
			 or the Government of Armenia under that subparagraph is compatible with—(i)broader
			 development, poverty alleviation, sustainable energy usage, and natural
			 resource conservation objectives and initiatives in Haiti or Armenia;(ii)the development,
			 poverty alleviation, disaster risk management, and climate resilience programs
			 of the United States Agency for International Development, including those
			 involving technical support from the United States Forest Service; and(iii)activities of
			 international organizations and multilateral development banks.(b)Eligible
			 activitiesAny assistance received by the Government of Haiti or
			 the Government of Armenia under subsection (a)(1) shall be conditional upon
			 development and implementation of a proposal under subsection (a)(2), which may
			 include—(1)the provision of
			 technologies and associated support for activities to reduce deforestation or
			 increase afforestation and reforestation rates, including—(A)fire reduction
			 initiatives;(B)forest law
			 enforcement initiatives;(C)the development
			 of timber tracking systems;(D)the development
			 of cooking fuel substitutes;(E)initiatives to
			 increase agricultural productivity;(F)tree-planting
			 initiatives; and(G)programs that are
			 designed to focus on market-based solutions, including programs that leverage
			 the international carbon-offset market;(2)the enhancement
			 and expansion of governmental and nongovernmental institutional capacity to
			 effectively design and implement a proposal developed under subsection (a)(2)
			 through initiatives, including—(A)the establishment
			 of transparent, accountable, and inclusive decisionmaking processes relating to
			 all stakeholders (including affected local communities);(B)the promotion of
			 enhanced coordination among ministries and agencies responsible for
			 agro-ecological zoning, mapping, land planning and permitting, sustainable
			 agriculture, forestry, mining, and law enforcement; and(C)the clarification
			 of land tenure and resource rights of affected communities, including local
			 communities;(3)the development
			 and support of institutional capacity to measure, verify, and report the
			 activities carried out by the Government of Haiti and the Government of Armenia
			 to reduce deforestation and increase afforestation and reforestation rates
			 through the use of appropriate methods, including—(A)the use of best
			 practices and technologies to monitor land use change in Haiti and Armenia, as
			 well as changes in the extent of natural forest cover, protected areas,
			 mangroves, agroforestry, and agriculture;(B)the monitoring of
			 the impacts of policies and initiatives on—(i)affected
			 communities;(ii)the biodiversity
			 of the environment of Haiti and Armenia; and(iii)the health of
			 the forests of Haiti and Armenia; and(C)independent and
			 participatory forest monitoring; and(4)the development
			 of and coordination with watershed restoration programs in Haiti and Armenia,
			 including—(A)agreements with
			 the Government of Haiti and the Government of Armenia, nongovernmental
			 organizations, or private sector partners to provide technical assistance,
			 capacity building, or technology transfers which support the environmental
			 recovery of Haiti’s and Armenia’s watersheds through forest restoration
			 activities, provided that the assistance will help strengthen economic drivers
			 of sustainable resource inventory mapping and management, reduce environmental
			 vulnerability, and improve governance, planning, and community action of
			 watersheds in Haiti and Armenia;(B)actions to
			 support economic incentives for sustainable resource management, including
			 enhanced incentives for the replacement of annual hillside cropping with
			 perennial and non-erosive production systems;(C)enhanced
			 extension services supporting the sustainable intensification of agriculture to
			 increase farmer incomes and reduce pressure on degraded land; and(D)investments in
			 watershed infrastructure to reduce environmental vulnerability, including the
			 establishment of appropriate erosion control measures through reforestation
			 activities in targeted watersheds or sub-watersheds.(c)Development of
			 performance metrics(1)In
			 generalIf the President provides assistance under subsection
			 (a)(1), the President, in cooperation with the Government of Haiti and the
			 Government of Armenia, shall develop appropriate performance metrics to
			 measure, verify, and report—(A)the conduct of
			 each policy and initiative to be carried out by the Government of Haiti and the
			 Government of Armenia;(B)the results of
			 each policy and initiative with respect to the forests of Haiti and Armenia;
			 and(C)impacts of
			 reforestation policies and initiatives on the local communities of Haiti and
			 Armenia.(2)RequirementsPerformance
			 metrics developed under paragraph (1) shall, to the maximum extent practicable,
			 include short-term and long-term metrics to evaluate the implementation of each
			 policy and initiative contained in each proposal developed under subsection
			 (a)(2).(d)Reports(1)Initial
			 reportNot later than 18 months after the date of the enactment
			 of this Act, the President shall submit to the appropriate committees of
			 Congress a report that describes the actions that the President has taken, and
			 plans to take—(A)to engage with
			 the Government of Haiti and the Government of Armenia, nongovernmental
			 stakeholders, civil society, and public and private nonprofit organizations to
			 implement this section; and(B)to enter into
			 agreements with the Government of Haiti and the Government of Armenia under
			 subsection (a)(1).(2)Biennial
			 reportsNot later than 2 years after the date on which the
			 President first provides assistance to the Government of Haiti and the
			 Government of Armenia under subsection (a)(1), and biennially thereafter, the
			 President shall submit to Congress a report that describes the progress of the
			 Government of Haiti and the Government of Armenia in implementing each policy
			 and initiative contained in the proposal submitted under subsection
			 (a)(2).(e)Additional
			 assistanceThe President is authorized to provide financial and
			 other assistance to the Government of Haiti and the Government of Armenia,
			 local government bodies, or nongovernmental organizations for the purpose
			 of—(1)providing local
			 communities information relating to each policy and initiative to be carried
			 out by the Government of Haiti and the Government of Armenia through funds made
			 available under subsection (a)(1);(2)promoting
			 effective participation by local communities in the design, implementation, and
			 independent monitoring of each policy and initiative; and(3)promoting,
			 consistent with supporting the sustainability of forestation activities,
			 enhanced watershed governance, national planning, and community action programs
			 that lead to increased—(A)development of a
			 national watershed management policy for Haiti and Armenia with the appropriate
			 government ministries and agencies;(B)establishment of
			 an effective forum for donor coordination related to management and
			 reforestation in Haiti and Armenia;(C)support for the
			 National Center for Geospatial Information (CNIGS) and the United States Forest
			 Service to provide technology, data, and monitoring support for improved
			 watershed and forest resource management at a national scale in Haiti and
			 Armenia; and(D)development of
			 effective governance structures in Haiti and Armenia for stakeholder
			 engagement, coordination of approaches, and land use planning and disaster
			 mitigation at the watershed scale; and(4)meeting the goals
			 of this Act, which, if findings indicate are not appropriately and efficiently
			 being met, may cause the President to terminate direct funding to either the
			 Government of Haiti or the Government of Armenia.(f)Minimum country
			 reforestation fund percentageNot less than 85 percent of amounts
			 provided for programs under this section shall be spent on actual reforestation
			 activities in Haiti and Armenia, which may include the protection of reforested
			 areas.(g)Termination of
			 programThe authority under this section shall terminate 7 years
			 after the date of the enactment of this Act, unless the President certifies to
			 the appropriate congressional committees that effective and sustainable
			 programs are in place through the Government of Haiti or Government of Armenia
			 or local governments in Haiti or Armenia, in potential partnership with
			 international donors, nongovernmental organizations, or civil society groups,
			 to protect and manage areas reforested pursuant to this Act, and that
			 additional time is necessary to further the overarching goals of the Act. Upon
			 making such certification, the authority may be extended for a total of two
			 additional 7-year terms.IIGrants for
			 reforestation201.Reforestation
			 grant program(a)EstablishmentThe
			 President is authorized to establish a grant program to carry out the purposes
			 of this Act, including reversing deforestation and improving reforestation and
			 afforestation in Haiti and Armenia.(b)Grants
			 authorized(1)In
			 generalThe President is authorized to award grants and contracts
			 to carry out projects that, in the aggregate, reverse deforestation and improve
			 reforestation and afforestation.(2)Maximum
			 amount(A)In
			 generalExcept as provided in subparagraph (B), the President may
			 not award a grant under this section in an amount greater than $500,000 per
			 year.(B)ExceptionThe
			 President may award a grant under this section in an amount greater than
			 $500,000 per year if the President determines that the recipient of the grant
			 has demonstrated success with respect to a project that was the subject of a
			 grant under this section.(3)DurationThe
			 President shall award grants under this section for a period not to exceed 3
			 years.(c)Use of
			 funds(1)In
			 generalGrants awarded pursuant to subsection (b) may be used for
			 activities such as—(A)providing a
			 financial incentive to protect forests;(B)providing
			 hands-on management and oversight of replanting efforts;(C)focusing on
			 sustainable income-generating growth;(D)providing seed
			 money to start cooperative reforestation and afforestation efforts and
			 providing subsequent conditional funding for such efforts contingent upon
			 required tree care and maintenance activities;(E)promoting
			 widespread use of improved cooking stove technologies, to the extent that this
			 does not result in the harvesting of forest growth and other renewable fuel
			 technologies that reduce deforestation and improve human health; and(F)securing the
			 involvement and commitment of local communities—(i)to
			 protect forests in existence as of the date of enactment of this Act;
			 and(ii)to
			 partner in and carry out afforestation and reforestation activities.(2)Local community
			 participationActivities to secure the participation of local
			 communities under paragraph (1)(F) should include one or more of the following
			 activities:(A)Creation of local
			 jobs around protecting and managing reforested areas.(B)Collaboration to
			 analyze biodiversity and ecosystem services integral to business
			 decisions.(C)Cooperative
			 conservation programs such as working with local water sources to ensure clean
			 water through improved forestland and watershed or with food suppliers to
			 ensure sustainable agroforestry products.(3)Consistency
			 with proposalsTo the maximum extent practicable, a project
			 carried out using grant funds shall support and be consistent with the proposal
			 developed under section 101(a)(2) that is the subject of the project.(d)Application(1)In
			 generalTo be eligible for a grant under this section, an entity
			 shall prepare and submit an application at such time, in such manner, and
			 containing such information as the President may reasonably require.(2)ContentEach
			 application submitted under paragraph (1) should be consistent with the
			 findings and recommendations of either the 2007 United States Agency for
			 International Development report entitled, Environmental Vulnerability
			 in Haiti: Findings and Recommendations for Haiti or the 2009 United
			 States Agency for International Development report entitled Biodiversity
			 Analysis Update for Armenia Final Report: Prosperity, Livelihoods and
			 Conserving Ecosystems (PLACE) IQC Task Order #4 for Armenia, and shall
			 include—(A)a description of
			 the objectives to be attained;(B)a description of
			 the manner in which the grant funds will be used;(C)a plan for
			 evaluating the success of the project based on verifiable evidence; and(D)to the extent
			 that the applicant intends to use nonnative species in afforestation efforts,
			 an explanation of the benefit of the use of nonnative species over native
			 species and verification that the species to be used are not invasive.(3)Preference for
			 certain projectsIn awarding grants under this section,
			 preference shall be given to applicants that propose—(A)to develop
			 market-based solutions to the difficulty of reforestation in Haiti and Armenia,
			 including the use of conditional cash transfers and similar financial
			 incentives to protect reforestation efforts;(B)to partner with
			 local communities and cooperatives; and(C)to focus on
			 efforts that build local capacity to sustain growth after the completion of the
			 underlying grant project.(e)Dissemination
			 of informationThe President shall collect and widely disseminate
			 information about the effectiveness of the demonstration projects assisted
			 under this section.202.Forest
			 protection programsChapter 7
			 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2281 et seq.) is
			 amended by inserting after section 466 the following new sections:467.Pilot program
				for Haiti(a)Submission of
				list of areas of severely degraded natural resourcesThe
				President, in cooperation with nongovernmental conservation organizations,
				shall invite the Government of Haiti to submit a list of areas within the
				territory of Haiti in which forests are seriously degraded or
				threatened.(b)Review of
				listThe President shall assess the lists submitted by the
				Government of Haiti under subsection (a) and shall seek to reach agreement with
				the Government of Haiti for the restoration and future sustainable use of those
				areas.(c)Grant
				program(1)Grants
				authorizedThe President is authorized to make grants on such
				terms and conditions as may be necessary to nongovernmental organizations for
				the purchase on the open market of discounted debt of the Government of Haiti,
				if a market is determined to be viable, in exchange for commitments by the
				Government of Haiti to restore forests identified by the Government under
				subsection (a) or for commitments to develop plans for sustainable use of such
				forests.(2)Management of
				protected areasEach recipient of a grant under this subsection
				shall participate in the ongoing management of the area or areas protected
				pursuant to such grant.(3)Matching of
				grant fundsAny United States funding provided to a
				nongovernmental organization for grant activities under this section shall be
				matched by an equal or greater amount of funding from the nongovernmental
				organization, which may include funding provided by other international donors,
				nongovernmental organizations, philanthropic bodies, corporations or other
				private entities, institutions of higher learning, or other non-United States
				Government sources.(4)Minimum country
				reforestation fund percentageNot less than 85 percent of grant
				funds provided under this section shall be spent on actual reforestation
				activities in Haiti, which may include the protection of reforested
				areas.(5)Retention of
				proceedsNotwithstanding any other provision of law, a grantee
				(or any subgrantee) of the grants referred to in section (a) may retain,
				without deposit in the Treasury of the United States and without further
				appropriation by Congress, interest earned on the proceeds of any resulting
				debt-for-nature exchange pending the disbursements of such proceeds and
				interest for approved program purposes, which may include the establishment of
				an endowment, the income of which is used for such purposes.(6)Termination of
				programThe authority to make grants under the pilot program
				shall terminate five years after the date of the enactment of this Act. The
				authority may be renewed for one additional five-year period during the 20-year
				reforestation period targeted by this Act if the President determines and
				certifies to Congress that the pilot program is effective in meeting the goals
				of the Act and the commitment of the Government of Haiti to returning land in
				Haiti to long-term sustainable forests. The cumulative duration of the pilot
				program may not exceed ten total
				years..468.Pilot program
				for Armenia(a)Submission of
				list of areas of severely degraded natural resourcesThe
				President, in cooperation with nongovernmental conservation organizations,
				shall invite the Government of Armenia to submit a list of areas within the
				territory of Armenia in which forests are seriously degraded or
				threatened.(b)Review of
				listThe President shall assess the lists submitted by the
				Government of Armenia under subsection (a) and shall seek to reach agreement
				with the Government of Armenia for the restoration and future sustainable use
				of those areas.(c)Debt
				forgiveness agreement(1)Debt
				forgivenessThe President is authorized to forgive debt owed to
				the United States by the Government of Armenia in exchange for commitments by
				the Government of Armenia to restore forests identified by the Government under
				subsection (a) or for commitments to develop plans for sustainable use of such
				forests.(2)Management of
				protected areasThe Government of Armenia shall participate in
				the ongoing management of the area or areas protected pursuant to such debt
				relief.(3)Minimum country
				reforestation fund percentageNot less than 85 percent of funds
				that qualify under a debt relief agreement under this section shall be spent on
				actual reforestation activities in Armenia, which may include the protection of
				reforested areas.(4)Termination of
				programThe authority to offer debt relief under the pilot
				program shall terminate five years after the date of the enactment of this Act.
				The authority may be renewed for 1 additional 5-year period during the 20-year
				reforestation period targeted by this Act if the President determines and
				certifies to Congress that the pilot program is effective in meeting the goals
				of the Act and the commitment of the Government of Armenia to returning land in
				Armenia to long-term sustainable forests. The cumulative duration of the pilot
				program may not exceed ten total
				years..IIIAdministrative
			 provision301.DelegationThe President (or the Administrator of the
			 United States Agency for International Development or the Secretary of State as
			 the President’s delegee) may draw, as appropriate, on the expertise of the
			 United States Forest Service in designing and implementing programs pursuant to
			 this Act relating to reforestation, watershed restoration, and monitoring of
			 land use change.